Citation Nr: 1510444	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a digestive disability, to include diverticulitis.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected osteoarthritis of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO in St. Louis, Missouri, currently has original jurisdiction over the Veteran's claims.

The Board remanded the Veteran's claims for additional development in August 2009 and September 2013.  The case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is afforded full compliance with the statutory duty to assist.

In September 2013, the Board found that the opinion contained in the March 2013 VA examination report was inadequate.   As a result, the claim was remanded in order to schedule the Veteran for an additional examination. 

The record reflects that the Veteran was afforded an additional examination to determine the etiology of his bilateral hip disability in November 2013.  After a review of the claims file and a clinical examination, the examiner opined that the "available objective evidence does not support that the [Veteran's] hip arthritis is service connected, cause[d] by the service connected thoracolumbar osteoarthritis, or permanently aggravated by or beyond it's normal progression due to the thoracolumbar osteoarthritis."  However, the examiner did not provide any rationale for this statement and another opinion is therefore necessary to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Similarly, the VA examiner indicated that the Veteran's bilateral acetabular impingement was "not aggravated by the service connected condition" but she did not provide any rationale for this statement.  The examiner also did not comment on whether the Veteran's bilateral acetabular impingement was related to service or due to the service-connected spine disability. 
 
With respect to the Veteran's claimed digestive disorder, the Veteran was afforded a VA examination in November 2013.  After conducting a clinical examination and reviewing the Veteran's claims file, the VA examiner opined that it is less likely than not that the Veteran's claimed digestive disorder is related to his active duty service because the Veteran was not diagnosed with diverticulosis while on active duty.  

As an initial matter, the Board notes that the VA examiner's opinion provides no rationale as to why the Veteran's diverticulosis could not develop after his active duty service.  In fact, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  

Further, during the examination, the Veteran reported that he began experiencing gastrointestinal symptoms in the 1980s.  In rendering her opinion, the VA examiner did not address the Veteran's reported in-service symptomatology.  Nor did the examiner comment on the multiple gastrointestinal complaints documented in the Veteran's service treatment records and highlighted in the Board's September 2013 remand instructions.  Accordingly, a new opinion is required. 

On remand, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disability, to include diverticulosis, had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should comment on the Veteran's in-service gastrointestinal complaints. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the bilateral hip disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected osteoarthritis of the thoracolumbar spine.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

